NOTICE OF ALLOWABILITY
Claims 5, 7, 9, 12, 19–21, 28, 29, 31, 42–49, 52, 53, and 58–62 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 5 now recites “at least one outwardly extending convex protrusion that is 1) configured to engage the dispensing unit and 2) adjacent to the wedge-shaped lidstock.”
Mock et al. (US Pub. 2006/0233921) is probably the closest prior art of record with what it discloses with lugs 18, which function much the same as is disclosed for the protrusions, but these lugs do not have a convex shape.
The Office does not find that the protrusion on capsule 1 in Sullivan et al. (US Pub. 2014/0342067) qualifies as a convex protrusion because it does not protrude from a single side or surface, lacking a complete circular or round shape that is part of the definition of convex, and qualifies more as an outward bump or bulge; but even if this element was deemed to be a convex protrusion, there would be no reason for one of ordinary skill in the art to add the one depicted in Sullivan to any wedge-shaped packet prior art of record because the wedge-shaped packet already provides an inherent means of aligning the capsule with a dispensing unit.
The following prior art is also relevant: Krug et al. (US Pub. 2015/0368033, see elements 1051.1), Halliday et al. (US Pub. 2004/0182250, see element 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heydel (US Pub. 2016/0137403), Sachtleben (US Pub. 2004/0094040), Glaesser et al. (US Pub. 2020/0377292).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761